Citation Nr: 9921321	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-45 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for a right hip disorder.  

2. Entitlement to service connection for a neck disorder.  

3. Entitlement to a compensable rating for a service-connected 
left hip disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
March 1996.  

A perfected appeal to the Board of Veterans' Appeals (Board) of a 
particular decision entered by a Department of Veterans Affairs 
(VA) regional office (RO) consists of a Notice of Disagreement 
(NOD) in writing received within one year of the decision being 
appealed and, after a Statement of the Case (SOC) has been 
furnished, a substantive appeal (VA Form 9) received within 60 
days of the issuance of the Statement of the Case or within the 
remainder of the one-year period following notification of the 
decision being appealed.

The present appeal arises from a May 1996 rating decision, in 
which the RO denied the veteran's claims of service connection 
for a right hip disorder and neck disorder, and service connected 
the veteran for a left hip disorder.  The RO determined the 
disability to be noncompensable, with an effective date from 
March 1996.  The veteran filed an NOD in July 1996, and an SOC 
was issued by the RO in October 1996.  The veteran also filed a 
substantive appeal in October 1996.  In April 1997, the veteran 
testified before a hearing officer at the VARO in Hartford.  A 
Hearing Officer's Decision was issued in November 1997.  

The Board notes, in addition, that the veteran had also perfected 
an appeal as to the issue of service connection for a low back 
disorder.  In the above noted Hearing Officer's Decision, the RO 
granted the veteran service connection and assigned a 10 percent 
disability rating with respect to that claim and, subsequently, 
in December 1998, increased the rating to 20 percent, with an 
effective date from October 1998.  No appeal has been perfected 
with respect to the RO's decision, and thus that issue is no 
longer in appellate status.  

Furthermore, we are cognizant that the RO characterized the 
issues, as to the veteran's claims on appeal for a right hip 
disorder and neck disorder, as whether new and material evidence 
has been presented to reopen both claims, in the SOC issued in 
October 1996.  The hearing officer corrected that error in his 
November 1997 decision.  Given that those claims were placed in 
appellate status following the RO's original rating action in May 
1996, and there has been no final decision rendered in either 
case, the issues on appeal remain entitlement, on the merits, to 
service connection for right hip and neck disorders.  


REMAND

A review of the veteran's service medical records reflects 
treatment on numerous occasions for left hip pain and popping.  
In February 1994, an Army physical profile (DA Form 3349) noted 
"ITB [iliotibial band] syndrome ([right] hip pain)".  With 
respect to the veteran's neck, an MRI (magnetic resonance 
imaging) scan of the veteran's cervical spine, in March 1995, 
revealed mild disc bulging at C5-6 with no definite disc 
herniation identified.  During a separation medical examination 
in December 1995, the examiner noted left hip popping upon 
extension of the left knee and leg.  No findings of right hip 
pain or popping, or neck pain, were noted.  The Board notes that 
the veteran's service medical records also included a single 
undated SF 600 (Chronological Record of Medical Care) signed by a 
medical officer which noted, "Back hurts[,] hips snap[,] knees 
swell and painful sometimes[.]"

In April 1996, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's complaints of left 
hip discomfort and popping, in particular, when he attempted to 
do sit-ups.  In addition, the veteran reported that, while in 
service, he had been seen by an orthopedist and undergone 
physical therapy for his left hip, and had been diagnosed with 
snapping left hip syndrome.  The veteran did not complain of pain 
or popping in his right hip.  On clinical evaluation, there was 
full range of motion of both hips, with no tenderness or 
swelling.  The examiner's diagnosis was history of left hip 
snapping syndrome and a history of bursitis; one injection given.  
With respect to his neck, the veteran noted that, while working 
as an engineer in service, he had been required to wear very 
heavy head protective gear, and that this strained his neck.  He 
reported current complaints of occasional neck stiffness when he 
held his head in a strained position.  This reportedly would last 
a day or two.  The veteran did not complain of pain and, upon 
further clinical evaluation, his neck evidenced a full range of 
motion.  

In August 1996, the veteran was again medically examined for VA 
purposes.  He reported that, while in service, he had suffered 
from hip popping, and was diagnosed with bilateral iliotibial 
band syndrome.  Upon clinical evaluation, the veteran's hips had 
a normal range of motion.  The examiner noted that he could not 
elicit the veteran's hips to pop, but "[the veteran's] 
description fits this picture."  The veteran also complained of 
intermittent pain in his neck.  Clinical evaluation of the 
cervical spine revealed a negative cervical pressure test, and 
active range of motion of 43 degrees extension, 89 degrees 
flexion, and 77 degrees of rotation to the right and left, with 
45 degrees tilt to the right and left.  The diagnoses included 
iliotibial band syndrome bilaterally, and chronic cervical 
strain, both related to service.  

Thereafter, in April 1997, the veteran testified before a hearing 
officer at the VARO in Hartford.  Under questioning, the veteran 
noted that he experienced pain in both his hips and that they 
popped and snapped.  The pain, it was noted, was always present, 
but more intense when the hips popped.  In addition, the veteran 
testified that the popping occurred usually when he was getting 
out of a chair or bed, or when bending over or squatting down to 
pick up something from the floor.  He stated that he took Tylenol 
occasionally or used Flexal 454.  With respect to his neck, the 
veteran testified that it was painful and tight all the time.  In 
addition, he noted having been treated by a Dr. Chung at the VA 
Medical Center (VAMC) in Newington for six weeks, during which 
time his neck had been placed in traction, and he was afforded 
heat and ultrasound treatments.  The veteran also reported that 
Dr. Chung had X-rayed his neck.  

It would appear, from a review of the record, that the veteran 
was service connected for a left hip disorder based upon his 
extensive treatment for left hip pain in service, and findings of 
left hip popping at separation.  However, as for the right hip, 
the service medical records only reveal two complaints of right 
hip pain, and no finding of a right hip disorder at separation.  
We note that the medical examinations in April and August 1996 
did not reveal any objective findings of a bilateral hip 
disorder.  In both instances, the veteran's hips had a full range 
of motion with no tenderness or swelling.  During the August 1996 
examination, the examiner found, based on the veteran's 
subjective complaints of pain, that the veteran did suffer from 
iliotibial band syndrome bilaterally, and that the disorder was 
linked to service.  It does not appear that the examiner reviewed 
the veteran's service medical history prior to the examination.  

Given the above noted findings, the Board finds inconsistencies 
between the objective medical findings, the veteran's complaints 
of pain, his service medical history, and the examiner's findings 
in August 1996 relating the veteran's right hip disorder to 
service.  In addition, the Board is aware that the veteran was 
last examined almost three years ago.  Therefore, to better 
assess the veteran's current disability with respect to his left 
hip, and to address and clarify the inconsistent medical evidence 
with respect to the veteran's right hip disorder and its relation 
to service, we believe that an additional VA medical examination 
should be undertaken.  

Furthermore, with respect to the service-connected left hip, the 
disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5255, for impairment of the femur.  We are cognizant 
that, in rating disabilities of the musculoskeletal system, an 
evaluation of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on those functional abilities.  38 C.F.R. 
§ 4.10.  Under 38 C.F.R. § 4.40, functional loss may be due to 
pain, supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness should also be considered, and as 
such is as important as limitation of motion.  Furthermore, a 
part which becomes painful on use must be regarded as seriously 
disabled. 

The U.S. Court of Appeals for Veterans Claims (formerly known as 
the U.S. Court of Veterans Appeals, prior to March 1, 1999) has 
emphasized that,

Under 38 C.F.R. § 4.40 (1996), the Board is required 
to consider the impact of pain in making its rating 
determination.  Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1991).  The Board is required to provide a 
statement of its reasons and bases with respect to 
that aspect of the determination as well.  Ibid 
(citing Gilbert, 1 Vet.App. at 58).  Although section 
4.40 does not require a separate rating for pain, it 
does promulgate guidance for determining ratings 
under other diagnostic codes assessing 
musculoskeletal function.  See generally 38 C.F.R. § 
4.71(a) (1996).  The fact that a specific rating for 
pain is not required by section 4.40 does not relieve 
the BVA from its obligation to provide a statement of 
reasons or bases pertaining to that regulation.  See 
DeLuca v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

A medical examiner must make a full description of the effects of 
disability upon the person's ordinary activity.  See 38 C.F.R. 
§ 4.10 (1998). 
The Board notes that we are not competent to ascertain the degree 
to which a disability has manifested itself, or how much pain the 
veteran is experiencing, or any associated functional loss, 
without a solid foundation in the record, grounded in medical 
evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).  The Court of Appeals for 
Veterans Claims has recently reaffirmed its holding in DeLuca, 
holding, in an analogous case:

In light of the veteran's . . . testimony as to pain 
. . . , which could cause functional impairment . . . 
, the Court will remand this claim for a new 
examination that adequately evaluates the functional 
impairment due to pain . . . , followed by a decision 
that specifically addresses the pain issue, supported 
by an adequate statement of reasons or bases.  See 
DeLuca v. Brown, 8 Vet.App. 202, 207-08 (1995); see 
also Smallwood [v. Brown, 10 Vet.App. 93, 99 (1997)]; 
Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991) ("fulfillment of the statutory duty to assist 
. . . includes the conduct of a thorough and 
contemporaneous medical examination, one which takes 
into account the records of the prior medical 
treatment, so that the evaluation of the claimed 
disability will be a fully informed one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also Fenderson v. 
West, 12 Vet. App. 119, 128 (1999), holding that a veteran's 
complaint of "pain that is worse with activities is evidence of 
pain on movement and functional disability due to pain that 
requires explicit consideration under 38 C.F.R. §§ 4.40 and 
4.45."

Thus, as to the left hip disability, the examiner should render 
an opinion as to whether the veteran suffers from additional  
functional loss due to pain, if any, in his left hip, considering 
the criteria emphasized in DeLuca, supra.  

With respect to the veteran's neck disorder, we note that, if a 
claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991).  An application 
is incomplete if VA is put on notice of the likely existence of 
competent medical evidence that would, if true, be relevant to, 
indeed, necessary for, a full and fair adjudication of an 
appellant's claim.  Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  
As noted above, the veteran testified at his personal hearing 
that he received treatment for his neck from a Dr. Chung at the 
VAMC in Newington.  No attempt has been made to obtain these 
records.  The Board is of the opinion that, given the veteran's 
service medical history, and the proximity of the claimed medical 
treatment for his neck to separation, the treatment records from 
Dr. Chung at VAMC Newington, if they do in fact exist, would be 
relevant and necessary for a full and fair adjudication of the 
veteran's claim.  Thus, an attempt should be made to obtain these 
VA medical records before a final decision is rendered in the 
veteran's claim.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's claims 
with respect to a left hip disability, and right hip and neck 
disorders, is REMANDED to the RO for the following action:

1. The RO should obtain the names and addresses 
of all medical care providers (VA or non-VA), 
if any, who have treated the veteran's left 
and right hips, and neck since August 1996.  
The RO should request that the veteran 
furnish signed authorizations for release to 
the VA of private medical records in 
connection with each non-VA source 
identified.  In particular, the RO should 
attempt to obtain treatment records 
associated with the veteran's treatment from 
Dr. Chung at the VAMC in Newington and any 
additional VA medical records, as well as any 
identified private medical records, not 
already on file, which may exist, and 
incorporate them into the claims folder.  

2. The veteran should then be scheduled for a 
medical examination to re-evaluate the nature 
and extent of his left hip disorder.  Before 
evaluating the veteran, the examiner should 
review the claims folder, including a copy of 
this Remand and any evidence added to the 
record.  The examiner's report should fully 
set forth all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should report on the 
level of the veteran's residual pain due to 
his left hip disability, and the effect such 
pain has on the veteran's functional ability, 
i.e., whether there is any functional loss in 
the left hip due to weakened movement, excess 
fatigability, incoordination, or pain on use.  
In addition, the examiner should state the 
etiology of any pain, and whether such pain 
claimed by the veteran is supported by 
adequate pathology, or evidenced by visible 
behavior on motion or palpation.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

3. In addition, the examiner should evaluate the 
veteran for a right hip disorder.  Again, the 
examiner's report should fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses.  If a disorder is 
identified, the examiner should render an 
opinion as to whether it is related to 
service, following a thorough review of the 
veteran's claims file, in particular, his 
service medical records.  The RO may also 
wish, if deemed necessary, to schedule the 
veteran for an examination to evaluate any 
identified disorder with respect to his neck.  

4. Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's 
claims, with particular consideration of the 
provisions of 38 C.F.R. § 4.40.  If action 
taken remains adverse to the veteran, he and 
his accredited representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) concerning all evidence added to 
the record since the last SSOC, including the 
provisions of 38 C.F.R. § 4.40.  Thereafter, 
the veteran and his representative should be 
given an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

By this REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this case.  
The purpose of this REMAND is to further develop the record and 
ensure due process of law.  No action is required by the veteran 
until he receives further notice, although he may furnish 
additional evidence and argument while the case is in Remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



